The constitution has provided a Supreme *Page 232 
Court, having general jurisdiction in law and equity, with eight branches, one in each judicial district. (Art. 6, Sections 3, 4, 16.) The fourth section of article 6, declares, that there shall be four Justices of the Supreme Court in each district. The sixth section, that the general terms of said Court for each district, may be holden by any three or more of said Justices, of whom a presiding Judge to be designated by law shall be one. And that special terms and Circuit Courts may be holden by anyone or more of said Justices, and that any one of them might preside in Courts of Oyer and Terminer.
The constitution distinguishes between the general and special terms. This distinction does not consist in the number of Judges by which the terms may be holden respectively; although that circumstance may have been, and probably was, the occasion of the distinction. The constitutional authority of a decision of a special term, like that of a Circuit Court, would be the same whether made by one or four judges.
In the second place all concede that the entire jurisdiction in law and equity, secured by the constitution to the Supreme Court, can be exercised at a general term by three or more Judges. It follows that an authority subordinate in some respect, must be administered at a special term, or there is no difference between them. The words general and special import this distinction.
The meaning of "general" is that which comprehends all, the whole. (Web. Dict.) "Special," something designed for a particular purpose. Applied to jurisdiction, they indicate the difference between a legal authority extending to the whole of a particular subject, and one limited to a part, and when applied to the terms of Court, the occasions upon which these powers can be respectively exercised. Such I apprehend was the legal import of the words, "general and special" when applied to the terms of the "Supreme Court," as settled by the Courts and the Legislature; and the understanding of the legal profession at the formation of the present constitution. (13 Wend. 672, 655; 12Wend. 230; 2 R.S. 259; §§ 2 6, 9, 10, 11, 51; 3d Ed.; Id
229, § 25.) *Page 233 
It has been said that by the 5th section of the above article, the Legislature possesses the same power as formerly, to alter and regulate the jurisdiction and proceedings in law and equity, and that this enables them to confer such jurisdiction as they may deem expedient, upon the Supreme Court, to be exercised at a general or special term, by one, or three, or more Judges.
To this suggestion it may be answered, that if by the constitution a distinction exists between these terms, it cannot be rightfully annulled either by legislative power or judicial construction.
In the second place, if there is no limit to their authority, in this respect, the Legislature may direct that all cases in law or equity, shall be determined at a special term, and that the decision shall be the final judgment of the Supreme Court. This of course would abolish the general terms which the constitution expressly recognizes. For it will scarcely be claimed that the right of three or more Judges to assemble, without the power of transacting business, satisfies the constitutional requirement for a general term. The same result would be produced, if the Legislature can direct that the same authority in all respects, shall be exercised at a special as a general term. The distinction between the two, studiously indicated in the constitution would be abrogated; and that instrument would in effect be made to declare, that all the business of the Supreme Court might be transacted at any term
thereof, by one or more Judges, as the Legislature should by law provide.
Its language is, however, very different. It ordains that one Judge may hold a special and three a general term; unlike the constitution of 1821 in this respect, which provided that the Supreme Court should consist of three Judges, any one of whom might hold the Court.
If we are bound to give effect if possible to every word in a statute, the organic law is certainly entitled to equal consideration, and to determine, that the power to hold the Supreme Court at any term, which has the authority of a judge under *Page 234 
the former constitution, and the power to hold a special term, are identical, or that the phrase general and special mean the same thing, is equivalent to a declaration that the constitution imposes no restrictions upon Legislative power whatever.
I assume, therefore, that there is a constitutional difference between the special and general terms. This difference may consist, and it is the slightest that occurs to my mind, in this, that the decisions at the general term, are the only final determination of the Supreme Court, while those of the special term, are in all cases affecting the merits of the controversy, subject to review in the same Court, at a general term, at the election of the party aggrieved.
This distinction in the authority to be administered at the respective terms, will satisfy the language of the constitution, which demands a difference of jurisdiction, but does not define precisely in what that difference shall consist. It leaves the Legislature at liberty to confer such judicial power as the exigencies of the public may require, subject only to the restriction above mentioned, and relieves us from the necessity of resorting to the precise powers exercised at the special terms of the old Courts — which varied at different times, and in different Courts, — with a view to establish a constitutional limitation upon the authority of the Legislature. This construction is strengthened by the provisions of the 25th section of article 6, which declares — among other things — that the Legislature shall provide for the allowance of writs of error and appeals to the Court of Appeals, from the judgments and decrees of the Courts that may be organized under the constitution.
The Supreme Court possessing general jurisdiction in law and equity, was one of these; and when the constitution speaks of writs of error and appeals from this Court, I cannot but think that its authors referred to decisions made by a tribunal clothed with general jurisdiction in law and equity, and not merely a special authority, with all, and not with a part of the powers of the Supreme Court of the constitution. Decisions made at a special term by virtue of an authority *Page 235 
however extensive yet less than that above mentioned, an authority granted by the Legislature and not given directly by the constitution, cannot with propriety be considered as the judgments and decrees of a Supreme Court within the meaning of the 25th section.
If this view is erroneous, then we have a Supreme Court with twenty-eight, instead of eight branches, and the uniformity of decision which the framers of the constitution supposed might be attained by the system as it came from their hands, is rendered impracticable. (See Debates, Croswell's Ed. 372; 4th and 6thprop. of Mr. Ruggles; Remarks of Mr. Jordan, 508, 513; Mr.Kirkland's prop., 376.)
The judiciary act accords with this construction of the constitution. It was the manifest intention of the Legislature by that statute to afford to every suitor aggrieved by a decision at a special term, the opportunity of a re-hearing in the nature of an appeal in the same Court and before other Judges. (Laws of
1847, 325, § 20; act to amend, ib. 638, §§ 21, 22 and 23.)
The statute, it will be observed, confines the original hearing to the special term. Litigants therefore cannot elect their forum. If a review in the same Court is not a matter of right,
every case must be heard, and can be finally determined by a single Judge, unless in the exercise of a discretion which cannot be questioned elsewhere, he should transmit it to the general term. In the second place, the right of either party to apply
for a re-hearing, is absolute and unqualified, and co-extensive with the authority of the Judge at a special term to hear and determine. The authority to refuse the application is not granted to the Court by the terms of the statute, nor does it arise by any fair implication.
Thirdly, the technical re-hearing of the Court of Chancery,
is not the re-hearing mentioned in the judiciary act. The former is provided for by the 16th section, which vests in the Supreme Court the jurisdiction possessed and exercised by the Court of Chancery, and the Judges, with the powers of the Chancellor. The right to grant a re-hearing, was one of the ordinary powers of a Court of Chancery. *Page 236 
Fourthly, the re-hearing of Chancery does not extend to orders obtained upon motion, but is confined to decisions made upon the merits, and to a certain class of decretal orders. (1 BarbourCh. Pr. 353.) But the right to a rehearing under the statute, applies "to every suit and proceedings that shall be heard and determined at a special term."
Fifthly, because by the practice of the Court the technical re-hearing must be sought from the same officer who originally heard and decided the cause. (Fox vs. Mc Keath, 2 Cox R. 159; 8 Ves. 564; 1 Paige 57.) The exceptions to the rule are, 1st, where the Judge who made the decree is not in office at the time of the application for a re-hearing. (Gresley's Ev. 410;) and 2d, those cases in which the re-hearing is in the nature of an appeal.
Now the judiciary act directs that the application for the re-hearing shall be made to a tribunal, all of whose officers may be, and a majority of whom will be, different from the one who has heard the cause. The error imputed to the decree or order must be fully brought before them, and this cannot be done but by a proceeding which, however denominated, will in effect be a re-hearing in the nature of an appeal.
And lastly, the hypothesis that an appeal will lie from a decree at a special term, leads to a conflict of jurisdiction. From an interlocutory order for example, the complainant may appeal, and the defendant apply for a re-hearing. But an appeal properly made, stays all proceedings, a re-hearing with others, (2 R.S. 608, § 86,) adopted by the judiciary act, § 11. If not stayed, in what Court are the errors of which both parties complain, to be corrected? This absurdity is avoided if the right of appeal is confined to decisions made at a general term.
The above are some of the reasons which induce the belief that the Legislature used the term re-hearing, not in a technical but in its popular sense, as equivalent to a second hearing. They could not with propriety provide for an appeal, because this is an application after a complete judgment, to a Superior Court having a right to review that judgment. The *Page 237 
Judges, at the special and general terms, although exercising a different authority, administer justice in the same court. Hence a method was adopted by which the cause could be reviewed, analogous to a re-hearing, inasmuch as it was by the samecourt, and in the nature of an appeal, because that review must be had before different Judges. (Gresley's Ev. 410.)
The order in question, not having been presented to the Supreme Court, at a general term, for review, is not therefore the subject of an appeal to this Court, according to the true intent and meaning of the constitution, and of the act in relation to the judiciary.
All the other Judges concurred in the result of the above opinions, and the appeal was accordingly dismissed. *Page 238 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 239